Esci-iweiler, J.
The appellant insists that there was no sufficient legal cause or reason for plaintiff bringing this action, and in any event the several amounts allowed for costs and disbursements and attorney’s fees were each unreasonably large.
The assertion by appellant that he was determined to hold the plaintiff for the amount of the policy and his statement that he would bring an action to recoArer the amount; the assertion by the daughter of her right to the same fund; the length of time that was permitted to elapse after such respective assertions, and the failure of either claimant to institute proceedings, one against the other, or against the plaintiff, whereby the plaintiff might have paid the money into court and have been summarily relie\'ed of liability, fully justified and warranted the plaintiff in bringing the very action that it did.
Furthermore, the appellant, having formally consented that the relief prayed for in the complaint should be granted, is in no position now to be permitted to question the right or propriety of plaintiff instituting the action or being allowed this relief.
The deduction was made solely by reason of the above quoted by-law, a part of plaintiff’s contract with the insured, and the defendants asserting their rights under such contract are necessarily bound by its conditions.
An examination of the record shows no ground for disturbing the conclusion arrived at by the trial court as to the respective amounts of costs and disbursements and attorneys’ fees.
By the Court. — Order affirmed.